In a condemnation proceeding, the petitioner-plaintiff appeals from so much of an order of the Supreme Court, Nassau County, entered May 29, 1962, (a) as denied its motion to set aside the report and the amended report of the Commissioners of Appraisal; (b) as granted the cross motion of defendant City of New York to confirm said amended report; and (e) as adjudged that the sum of $366,311.74, with interest thereon, be paid by the petitioner-plaintiff to said defendant as compensation for the rights and property condemned by the judgment theretofore made on April 26, 1961. Order, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.